DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Catherine U Brown on 01/22/2021.

The application has been amended as follows: 
Claims 11 and 19 are amended below to add period at the end of the claims as the claims did not end in a period.
Claim 11.	(Currently Amended) A hair conditioner comprising:
(A) the Crosslinked Aminosilicone Polymer of claim 1,
(B) water,
optionally (C) a thickener,
(D) a fatty alcohol,
optionally (E) other emulsifiers,
optionally (F) a preservative, and
optionally (G) a cationic surfactant.
	

(A) the emulsion of claim 7,
(B) water,
optionally (C) a thickener,
(D) a fatty alcohol,
optionally (E) other emulsifiers,
optionally (F) a preservative, and
optionally (G) a cationic surfactant.

Election/Restrictions
Applicant’s election of claims 3, 4, 5 and 6 with traverse has been considered.   Applicant’s argument is persuasive as the closest art, DE 10 2004 025 131 A1 cited to break unity does not disclose cross-linked aminosilicone that comprises the second unit:


    PNG
    media_image1.png
    237
    639
    media_image1.png
    Greyscale
  
where b is at least 1.
Therefore, the restriction requirement is withdrawn and claims 1-11 and 13-21 are examined.
Because all claims are under examination/consideration, the restriction requirement as set forth in the Office action mailed on 09/29/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance is that the closes art, SPITZNER et al. (DE 10 2004 025 131 A1) does not teach the component 

    PNG
    media_image1.png
    237
    639
    media_image1.png
    Greyscale

within the amino silicone, see at least the amino silicone in the abstract and the amino silicone in Figures 1-9 of SPITZNER et al. (DE 10 2004 025 131 A1), original document.
CARSWELL (US 20050272332 Al) discloses aminosilicones that are structurally different from the claimed aminosilicone (see the whole document with emphasis in paragraphs [0057]-[0074]).
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached on 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/BLESSING M FUBARA/Primary Examiner, Art Unit 1613